DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 03/04/2022 has been entered.  Claims 1 and 3 have been amended.  Claim 6 has been cancelled.  Claims 1-5, 7, and 8 are still pending in this application, with claims 1 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Parkyn et al. (US 2012/0268950 Hereinafter Parkyn) in view of Kuo (US 2013/0215619).
Regarding claim 1, Parkyn teaches a lens (50, Fig. 5) that diffuses outgoing light emitted from a light source (Fig. 5), the lens comprising: 
an incident surface (54, Fig. 5) through which the outgoing light enters the lens, the incident surface being formed at a portion opposed to the light source (Fig. 5); and 
an emission surface (53, Fig. 5, Paragraphs 0054-0055) through which incident light incident on the incident surface exits from the lens (Fig. 5), wherein 
the incident surface refracts the outgoing light in a direction away from an optical axis (Fig. 5) of the outgoing light, along a direction orthogonal to the optical axis (Fig. 5), and 
the emission surface refracts the incident light in a direction away from a centerline of the incident light (Fig. 5), along a direction orthogonal to the centerline (Fig. 5), wherein 
the incident surface includes a pair of end incident portions (the corner generally pointed out as 53C in Fig. 5) formed at opposing ends in an orthogonal direction orthogonal to a first direction of connection between the incident surface and the emission surface (Fig. 5), and
each of the pair of end incident portions extends in a second direction orthogonal to both the first direction and the orthogonal direction (Fig. 5). Examiner further points out that Figs. 6A-6F seem to show the pair of incident portions generally being convexly curved inward.
Parkyn fails to teach the end incident portion in a shape convexly curved inward in the orthogonal direction.
KUO teaches the end incident portion (end incident portion shown in Fig. 9 below) in a shape convexly curved inward in the orthogonal direction (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the pair of end incident portions of Parkyn be convexly curved inward in the orthogonal direction as taught by KUO, in order to provide a desired light distribution as well as selecting a given convexly curved would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.


    PNG
    media_image1.png
    309
    392
    media_image1.png
    Greyscale

(KUO, Fig. 9, Reproduced and annotated)

Regarding claim 2, Parkyn teaches the incident surface is in such a shape that the outgoing light is refracted at a portion closer to an intersection between the incident surface and the optical axis, in the direction further away from the optical axis (Fig. 5).

Regarding claim 3, Parkyn teaches the incident surface is in a shape convexly curved toward the emission surface (Fig. 5, specifically, the incident surface being concave and convexly shaped generally shown in Fig. 5 more specifically shown in Fig. 19), and 
the emission surface is in a shape convexly curved in a direction away from the incident surface over its entire area (Figs. 20-22).

Regarding claim 4, Parkyn teaches the incident surface is larger in curvature than the emission surface (Figs. 22 and 23, Paragraphs 0107-0108).

Regarding claim 5, Parkyn teaches the emission surface includes a main surface (53, Fig. 5) and an incident angle of the incident light with respect to the main surface is set to a critical angle.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 2019/0093411) in view of Parkyn et al. (US 2012/0268950 Hereinafter Parkyn) and further in view of Kuo (US 2013/0215619).
Regarding claim 7, Fukui teaches a license lamp (the device of Fig. 1) that illuminates a license plate (12, Fig. 1) attached to a vehicle (Fig. 1), the license lamp comprising: 
a light source(6, Fig. 1) that illuminates the license plate (Fig. 1); and 
a holder (51 and 52, Fig. 1) that holds the light source and the lens, wherein 
the holder holds the light source and the lens such that the outgoing light emitted from the light source is incident on the incident surface of the lens (Fig. 5) and illumination light that exits from the emission surface illuminates the license plate (Fig. 5).
Fukui fails to teach the lens according to claim 1.
Parkyn in view of KUO teaches the lens according to claim 1.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the lens of Fukui with the lens of Parkyn, in order to achieve a desired light distribution of a given application.

Regarding claim 8, Fukui teaches a switch (3 and 31, Fig. 1, Paragraph 0064) that is fixed within the holder (Fig. 1) and operated to open a back door of the vehicle (Paragraph 0049).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/Examiner, Art Unit 2875